DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
In claim 18, line 6, add --the-- before “source through hole.”
Claims 19 and 20 depend from claim 18, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US Pub. 2021/0296396; hereinafter “Wu”).
Wu discloses [Re claim 1] a memory structure comprising: a surrounding gate thin film transistor (TFT) comprising: a channel 52 comprising a semiconductor material (ITO; page 5, paragraph 44); a source electrode 56A electrically connected to a first end (left end) of the channel 52 (see fig. 5); a drain electrode 56B electrically connected to an opposing second end (right end) of the channel 52 (see fig. 5); a high-k dielectric layer 53 (page 3, paragraph 28; page 5, paragraph 45) surrounding the channel 52 (page 5, paragraph 45; see fig. 5); and a gate electrode 54 surrounding the high-k dielectric layer 53 (page 5, paragraph 45; see fig. 5); and a memory cell 60 (MRAM; page 5, paragraph 44) stacked on the surrounding gate TFT (see fig. 5) and comprising a first electrode 63 (page 5, paragraph 49) that is electrically connected to the drain electrode 56B (see fig. 5).
Wu discloses [Re claim 3] wherein the channel 52 and the memory cell 60 are column-shaped and are vertically stacked on a substrate 11 (see fig. 5), such that long axes (vertical axes) of the channel 52 and the memory cell 60 are perpendicular to a plane of the substrate 11 (see fig. 5).
Wu discloses [Re claim 5] wherein the memory cell 60 comprises a magneto- resistive random-access memory (MRAM) cell (page 5, paragraph 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Mehandru et al. (US Pub. 2021/0375926; hereinafter “Mehandru”).
[Re claim 2] Wu fails to disclose explicitly wherein the high-k dielectric layer and the channel are disposed within a through hole formed in the gate electrode.
However, Mehandru discloses a gate-all-around transistor 310 showing in different plane view (see fig. 3) than Wu’s, wherein a high-k dielectric layer 312 (page 8, paragraph 64) and a channel 304 (page 7, paragraph 61) are disposed within a through hole formed in a gate electrode 308 (see fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose a high-k dielectric layer and a channel within a through hole formed in a gate electrode, as taught by Mehandru, in order to obtain a gate-all-around transistor structure.
[Re claim 7] Wu fails to disclose explicitly wherein the channel comprises indium gallium zinc oxide (IGZO).  Wu discloses ITO as a channel material (page 5, paragraph 44).
However, Mehandru discloses IGZO or ITO as a channel material of a nanoribbon 304 (page 7, paragraph 61).  Therefore, IGZO and ITO are interchangeable materials for a channel.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use IGZO as a channel material, as taught by Mehandru, in order to obtain desired electrical characteristics for a transistor structure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sato et al. (US Pub. 2020/0006424; hereinafter “Sato”).
[Re claim 6] Wu fails to disclose wherein the memory cell comprises a magnetic tunnel junction (MTJ) disposed between the first and second electrodes.
However, Sato discloses a magnetic tunnel junction device 104 disposed between a first and second electrodes (102, 114) (page 10, paragraph 109) connected with a transistor 901 (see fig. 9), wherein the transistor 901 can be a wrap-around or all-around gate transistor (page 10, paragraph 111).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a MTJ device for a memory cell, as taught by Sato, in order to obtain a spin orbit torque memory device.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites a second electrode of the memory cell is electrically connected to a bit line; the source electrode is electrically connected to a source line; and the gate electrode is comprises a portion of a word line.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 8-17 are allowed, and claims 18-20 will be allowed after overcoming the objection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 recites source lines disposed on the substrate; word lines disposed over the source lines; bit lines disposed over the word lines; and memory structures disposed between the source lines and the bit lines; a source electrode electrically coupled to one of the source lines; a gate electrode comprising a portion of one of the word lines; and a second electrode electrically coupled to one of the bit lines.
Claim 18 recites forming a source line on a substrate; patterning the dielectric oxide layer to form a source through hole that expose portions of the source line; 36Attorney Docket No. I'202013561JS01 / Marbury No. 35044-08OUS depositing a first electrically conductive material in the source through hole to form a source electrode; planarizing the second electrically conductive material, the spacer, the high-k dielectric material to form a word line; patterning the second dielectric material to form a memory cell through hole; and depositing a fourth electrically conductive material over the second dielectric material and in the memory cell though hole to form a bit line.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 9-17, 19 and 20 variously depend from claim 8 or 18, so they are allowed or will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 28, 2022